DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any new grounds of rejection set forth below are necessitated by Applicant’s amendment. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 1-20, 25-28, 30-43 are pending. 


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 32 recites the tool is configured to contact food with a temperature reaching one hundred degrees Celsius or higher. However, the specification recites packaging slightly higher than 100 °C, for example 104 °C. Hence, a temperature range of 100 Celsius or higher, which is open ended, is not supported in the application as originally filed. 
Appropriate correction and/or clarification is required. 





Election/Restrictions

Newly submitted claims 38-43 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 38-43 are drawn to a method for packaging frozen food and a method for cooking food. However, the elected invention is drawn to a renewably sourced biodegradable polyolefin utensil and container. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 38-43 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 102

Claims 1, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LaPray et al. (US 2018/0100060).
Regarding claim 1: LaPray is directed to a renewably sourced biodegradable polyolefin [0047] used to make articles of disposable utensils [0078] comprising:
	a resin being made from a polymerized mixture of a renewably sourced polyolefin and a biodegrading agent. Specifically, green polyethylene or polypropylene is made from a plant based sources such as sugarcane, corn and the like [0006]. A biodegrading agent is a carbohydrate based polymeric material configured to provide other materials with biodegradability [0006] ff. 
	The composition can further include additives that are pro-oxidants ([0091]).
Further, the composition of LaPray is pro-oxidant, since the compositions are tested for anerobic decomposition ([0111] LaPray). Finally, Example 8 comprises the prooxidant additive of Biosphere, which is the same additive of the present invention. Therefore, there is a reasonable basis to conclude the additive of Biosphere is pro-oxidant as well.
Regarding claim 8: LaPray is directed to a renewably sourced biodegradable polyolefin [0047] used to make containers, bottles or cups [0078]. Containers, bottle or cups are equivalent to a container for carrying hot or cold food. The container comprising:
	a resin being made from a polymerized mixture of a renewably sourced polyolefin and a biodegrading agent. Specifically, green polyethylene or polypropylene is made from a plant based sources such as sugarcane, corn and the like [0006]. A biodegrading agent is a carbohydrate based polymeric material configured to provide other materials with biodegradability [0006] ff. 
	The composition can further include additives that are pro-oxidants ([0091]). Further, the composition of LaPray is pro-oxidant, since the compositions are tested for anerobic decomposition ([0111] LaPray). Finally, Example 8 comprises the prooxidant additive of Biosphere, which is the same additive of the present invention. Therefore, there is a reasonable basis to conclude the additive of Biosphere is pro-oxidant as well.


Claim Rejections - 35 USC § 103

Claims 1, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matteri et al. (US 2015/0114994) in view of LaPray et al. (US 2018/0100060).
	Regarding claims 1, 8: Matteri is directed to a renewably sourced biodegradable polyolefin utensil of a cup (equivalent to a utensil for carrying hot or cold food) comprising:
	A resin being made from a polymerized mixture including a polyolefin and a biodegrading agent additive supplied by Biosphere Plastics ([0029] Matteri), which is the same biodegrading agent of the present invention. A renewably sourced biodegradable polyolefin isn’t specifically mentioned. 
	LaPray is directed to a renewably sourced biodegradable polyolefin [0047] used to make articles of disposable utensils [0078] comprising a resin being made from a polymerized mixture of a renewably sourced polyolefin and a biodegrading agent. One skilled in the art would have been motivated to have selected a renewably sourced biodegradable polyolefin as the polyethylene of choice in Matteri to produce a green article that is biodegradable ([0047] LaPray). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a renewably sourced biodegradable polyolefin as the polyethylene of choice in Matteri.


Claims 1, 8, 25-28, 30-31, 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over LaPray et al. (US 2018/0100060) as evidenced by Haley et al. (US 2017/0058101).
	Regarding claim 1: LaPray is directed to a renewably sourced biodegradable polyolefin [0047] used to make articles of disposable utensils [0078] comprising:
	a resin being made from a polymerized mixture of a renewably sourced polyolefin and a biodegrading agent. Specifically, green polyethylene or polypropylene is made from a plant based sources such as sugarcane, corn and the like [0006]. A biodegrading agent is a carbohydrate based polymeric material configured to provide other materials with biodegradability [0006] ff. 
	The composition can further include additives that are pro-oxidants ([0091]). For instance, an additive of OxoTerra. Per Haley (US 2017/0058101), OxoTerra is an additive that increases the oxidation rate when polyolefin compositions are biodegraded. See abstract and [0053] Haley. Also suitable is Biosphere ([0091]), which is the same additive of the present invention, and therefore there is a reasonable basis to conclude it is pro-oxidant as well. 
While the additives listed at [0091] are optional, it would have been obvious to have selected such a composition since additives including prooxidant e.g. OxoTerra or Biosphere are listed at [0091]. Case law has established that it is prima facie obvious to Obvious To Try" – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success. See MPEP 2143, rationale (E). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a composition that comprise a biodegrading agent that is pro-oxidant. 
Regarding claim 8: LaPray is directed to a renewably sourced biodegradable polyolefin [0047] used to make containers, bottles or cups [0078]. Containers, bottle or cups are equivalent to a container for carrying hot or cold food. The container comprising:
	a resin being made from a polymerized mixture of a renewably sourced polyolefin and a biodegrading agent. Specifically, green polyethylene or polypropylene is made from a plant based sources such as sugarcane, corn and the like [0006]. A biodegrading agent is a carbohydrate based polymeric material configured to provide other materials with biodegradability [0006] ff. 
	 The composition can further include additives that are pro-oxidants ([0091]). For instance, an additive of OxoTerra. Per Haley (US 2017/0058101), OxoTerra is an additive that increases the oxidation rate when polyolefin compositions are biodegraded. See abstract and [0053] Haley. 
	Regarding claim 25: The biodegrading agent can be included in an amount of 2-6 wt% of the mixture ([0092] LaPray). Further, the polyolefin is present in an amount of 2-98%, or 40-60 wt% of the mixture ([0088] LaPray). It follow an amount of less than two percent by weight of the biodegrading agent of the resin is within the scope of LaPray. 
	Regarding claim 26: The biodegrading agent can be included in an amount of 2-6 wt% of the mixture ([0092] LaPray). Further, the polyolefin is present in an amount of 2-98%, or 40-60 wt% of the mixture ([0088] LaPray). It follow an amount of no less than five tenths of a percent by weight of the biodegrading agent of the resin is within the scope of LaPray.
	Regarding claim 27: The biodegrading agent can be included in an amount of 2-6 wt% of the mixture ([0092] LaPray). Further, the polyolefin is present in an amount of 2-98% of the mixture ([0088] LaPray). It follow an amount of at least ninety eight percent by weight of said resin is within the scope of LaPray.
	 Regarding claim 28: The biodegrading agent can be included in an amount of 2-6 wt% of the mixture ([0092] LaPray). Further, the polyolefin is present in an amount of 2-98% of the mixture ([0088] LaPray). It follow an amount of at least ninety eight percent by weight of said resin is within the scope of LaPray.
	Regarding claim 30: Polyolefins of polyethylene or polypropylene are disclosed ([0055] LaPray).
	Regarding claim 31: Per Haley (US 2017/0058101), OxoTerra is an additive at contains both manganese stearate and iron stearate ([0053] Haley). 
	Regarding claim 34: Per Haley (US 2017/0058101), OxoTerra is an additive at contains both manganese stearate and iron stearate ([0053] Haley).
	Regarding claim 33, 36-37: LaPray doesn’t recite the tool is configured to contact food at temperature cooled to zero degrees Celsius or less. 
	Haley is directed to articles that are used for frozen foods ([0037] Haley) (equivalent to a configured to contact food at a temperature being cooled to zero degrees Celsius or less.) One skilled in the art would have been motivated to have made an article configured to contact food at a temperature being cooled to zero degrees Celsius or less to produce a food article for food packaging products ([0037] Haley). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have made an article configured to contact food at a temperature being cooled to zero degrees Celsius or less.
	Regarding claims 32, 35: LaPray doesn’t recite the utensil or vessel is configured to contact food at a temperature reaching one hundred degrees Celsius or more.
	Haley is directed to articles that are used for baked foods ([0037] Haley) (equivalent to a configured to contact food at a temperature reaching one hundred degrees Celsius or more) One skilled in the art would have been motivated to have made an article configured to contact food at a temperature reaching one hundred degrees Celsius or more to produce a food article for food packaging products ([0037] Haley). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have made an article configured to contact food at a temperature reaching one hundred degrees Celsius or more.

	
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over LaPray, or LaPray and Haley as applied to claim 1 above, and further in view of White et al. (US 2017/0095100). 
	Regarding claim 2: Suitable articles made from the composition include utensils (abstract), although LaPray does not elaborate any specific utensil. 
	White is directed to a disposable eating utensil including a fork, knife, spoon, or combination thereof (abstract White), which can be made from biodegradable materials ([0004] White). Figure 5 illustrates a knife blade (equivalent to a tool for contacting food) having a handle 205 said handle connected to said tool. 
	One skilled in the art would have been motivated to have made a knife from the resin composition of LaPray since LaPray already mentions utensils can be made from the composition, and because White teaches the utensils are made with reduced material and enables producers to save money in material costs (abstract White). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have made a knife from the resin composition of LaPray.
	Regarding claim 3: The combination of LaPray and White suggests a tool that includes the resin of LaPray. White discloses the tool includes a knife blade (Figure 5 White). 
	Regarding claim 4: The combination of LaPray and White suggests a tool that includes the resin of LaPray. White discloses the tool includes a fork having a root and two tines (Figure 4 White).
	Regarding claim 5: The combination of LaPray and White suggests a tool that includes the resin of LaPray. White discloses the tool includes a spoon having a bowl (Figure 8 White).
Regarding claim 6: The combination of LaPray and White suggests a tool that includes the resin of LaPray. White discloses the tool includes a spork having a bowl and two tines (Figure 14 White).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over LaPray and Haley as applied to claim 2 above, and further in view of Shapiro et al (US 2016/0023504). 
Regarding claim 7: LaPray does not mention a stick for contacting food. 
Shapiro is directed to articles of cutlery made from plant or biodegradable resins ([0066] Shapiro). Suitable articles include chopsticks and food picks characterized by a handle and working part joined to the tool and used for consuming or conveying food ([0063] Shapiro) (equivalent to a tool including a stick for contacting food). One skilled in the art would have been motivated to have made chopsticks and food picks from the composition of LaPray since LaPray already mentions utensils, and to make expendable cutlery with enhanced appearance, lower cost, improved safety, and increased structural integrity ([0003] Shapiro). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have made chopsticks and food picks from the composition of LaPray.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over LaPray and Haley as applied to claim 8 above, and further in view of Esfahani (US 2017/0095100). 
	Regarding claim 9: Suitable articles made from the composition include plates ([0078]), although LaPray does not elaborate any specific plate.
	Esfahani is directed to a fliptop mateable plate apparatus having a well surface for supporting food and a base for contacting a tabletop (Figure 2A), which can be made of biodegradable materials (col. 7 ll. 34-39 Esfahani). 
One skilled in the art would have been motivated to have made a knife from the resin composition of LaPray since LaPray already mentions plates can be made from the composition, and because Esfahani teaches the plates can be locked together and are easily and optimally both stacked and unstacked (abstract Esfahani). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have made a plate having a well surface for supporting food and a base for contacting a tabletop from the resin composition of LaPray.


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over LaPray and Haley as applied to claim 8 above, and further in view of Rabinovitch et al. (US 2009/0041910). 
Regarding claim 10: Suitable articles made from the composition include plates, cups or other articles ([0078]), although LaPray does not specifically recite a bowl.
Rabinovitch is directed to a disposable bowl having a concave wall for supporting dog food and a base for contacting a tabletop (Figure 1). One skilled in the art would have been motivated to have made a bowl from the composition of LaPray to make a prepackaged serving of animal food ([0001] Rabinovitch). Therefore, it would have been obvious to one skilled in the art at the time invention was filed to have made a bowl from the composition of LaPray. 
Regarding claim 11: Suitable articles made from the composition include plates, cups or other articles ([0078]), although LaPray does not specifically recite a tray having a top for supporting a further container, a base for contacting a tabletop, and a rim for containing spills on said top.
Rabinovitch is directed to a disposable tray 14 having a top for supporting a further container, a base for contacting a tabletop, and a rim around said top for containing spills on said top (Figures 1 and 3). One skilled in the art would have been motivated to have made a bowl from the composition of LaPray to make a prepackaged serving of animal food ([0001] Rabinovitch). Therefore, it would have been obvious to one skilled in the art at the time invention was filed to have made a bowl from the composition of Lapray. 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over LaPray and Haley as applied to claim 8 above, and further in view of Kester et al. (US 6,129,803). 
Regarding claim 12: Suitable articles made from the composition include plates, cups or other articles ([0078]), although LaPray does not specifically recite a pitcher including a bowl for storing a liquid, a spout for pouring the liquid from said bowl, and a handle connected to said bowl for lifting and tilting said bowl.
Kester is directed to a method of making a pitcher including a bowl for storing a liquid, a spout for pouring the liquid from said bowl, and a handle connected to said bowl for lifting and tilting said bowl (Fig 3 Kester), which is made with a polyolefins (col. 3 ll. 7-10 Kester). One skilled in the art would have been motivated to have made a pitcher from the composition of LaPray since it is done with a minimal number of steps and mold costs (col. 1 ll. 65-67 Kester). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have made a pitcher utilizing the composition of LaPray. 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over LaPray and Haley as applied to claim 8 above, and further in view of Tyson et al. (WO 2009/149523). 
Regarding claim 13: LaPray doesn’t mention a cup is a cup including a base for contacting a tabletop, although does disclose a bottle. 
Tyson is directed to a base for tableware and teaches wherein a cup (Fig. 17 showing a cup having side walls 14; Figure 17, Pg. 4, Ln. 2, Fig. 17 showing a cup having side walls 14) including a base for contacting a tabletop (Fig. 17).
It would have been obvious to one of ordinary skill in the art at the time of the invention to make a cup from the composition of Tyson to include wherein said cup is a cup including a base for contacting a tabletop as taught by Tyson for the purpose of incorporating a heat dissipating base into tableware and thereby ensure that the base can be easily implemented (Tyson, p. 6, ll. 2-5). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have made a cup including a base for contacting a tabletop from the composition of LaPray.


Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over LaPray and Haley as applied to claim 1 above, and further in view of Heiberger et al. (US 2018/0086517). 
Regarding Claim 14: LaPray mentions an article of a bottle, although doesn’t mention a bottle having a neck with a mouth, said neck being connected to said bowl and being narrower than said bowl, and said mouth allowing liquids to be added to said bowl or removed from said bowl.
Heiberger is directed to a sports bottle closure mechanisms for drinking bottles  and teaches wherein a bottle (bottle 4, Fig. 1) is a bottle (bottle 4) having a neck {bottle neck 20, Fig. 2) with a mouth (open neck 12). said neck (bottle neck 20) being connected to a bowl (inside bottle 4) arid being narrower {as shown in Fig. 2) than said bowl {inside bottle 4). and said mouth (open neck 12) allowing liquids (fluid contents of the bottle, Para. [00251) to be added (a fluid container, Para. [00061) to said bowl (inside bottle 4) or removed (fluid as it is dispensed, Para. [0025]) from said bowl (inside bottle 4 ).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have made the bottle of Heiberger for the purpose of providing an
improved squeezable plastic water bottle and thereby ensure that the bottle can receive a cap to close the bottle (Product Architects. Para. [0007]).
Regarding Claim 15: Heiberger is in the art of closure mechanisms for drinking bottles (Para. [0002]) and teaches further comprising a cap (cap
structure 2, Fig. 2) being removable connected (through mating features 18) to a neck (bottle neck 20) and closing (as shown in Fig. 2) a mouth (open neck 12).
Regarding Claim 16: Heiberger discloses a bowl (inside bottle 4, Fig.
2) is flexible (a squeezable plastic water bottle 4, Para. (0024]); and a cap (cap structure 2) has a nozzle (at nozzle valve 8) for ejecting (fluid as it is dispensed, Para. [0025]) a liquid (fluid contents of the bottle, Para. [0025]) therethrough when said bowl (inside bottle 4) is squeezed (dispensed from the squeezable plastic water bottle 4, Para. [0025]).


Response to Arguments

Applicant's arguments filed 10/7/2022 (herein “Remarks”) have been fully considered but they are not persuasive. 

Applicant argues (p. 8-18 Remarks) the composition of LaPray requires a carbohydrate which materially changes the qualities of resins consisting essentially of renewably resourced polyolefin and biodegrading agents.
This argument is not found persuasive since the present claims do not exclude a carbohydrate material. The rejection above has been redrafted. Specifically, LaPray also discloses optional biodegrading agents at [0091].

Affidavit 132

Applicant argues (p. 2 Affidavit) carbohydrate resins biodegrade much slower / near nothing. The research by Quecholoac-Pina et al. shows carbohydrate polymers do not impact the biodegradability of polyolefins. Applicant further argues a long felt need in the art for renewably sourced biodegradable solutions. Several examples are cited. 
This rejection has been redrafted above. Specifically, a biodegrading agents are listed at [0091] of LaPray that are not carbohydrates. 
With regards to a long felt need in the art, this argument is relevant to an obviousness rejection, although not anticipation under 35 USC 102. Hence, the augments are with regards to the rejections under 35 USC 103 only. Per MPEP 716.04 , the long felt need must satisfy a long felt need which was recognized persistent and not solvent by others. In the present case, LaPray teaches the use of green polyethylene and the biodegradability of the resulting plastic to produce sustainable materials that are also biodegradable. Hence, LaPray already fulfills the need for renewably polyethylene that is biodegradable and sustainable. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764